     Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.1 Page 1 of 48




                UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION
JANE DOE,

                Plaintiff;                 Case No.:
v.                                         Hon.
CITY OF LANSING; LANSING                   Complaint and Jury Demand
PUBLIC SCHOOLS; LANSING
PUBLIC SCHOOL DISTRICT BOARD
OF EDUCATION; SAMUEL
SINICROPI (official capacity);
YVONNE CANUL (individual and
official capacity); MARK COSCARELLA
(individual capacity); DONNA POHL
(individual and official capacity);
MATTHEW PRIEBE (individual and
official capacity); and OTHER
UNIDENTIFIED DOES (individual
and official capacity),

                Defendants.

__________________________________________________________________
H. James White (P56946)              City of Lansing
Alexander S. Rusek (P77581)          Defendant
Daniel J. Sturdevant (P82936)        124 W. Michigan Avenue
White Law PLLC                       Lansing, Michigan 48933
Attorneys for Plaintiff
2549 Jolly Road, Suite 340           Lansing Public Schools
Okemos, Michigan 48864               Defendant
Ph.: (517) 316-1195                  519 W. Kalamazoo Street
Fax: (517) 316-1197                  Lansing, Michigan 48843
W: www.whitelawpllc.com
E: jameswhite@whitelawpllc.com       Lansing Public School District
E: alexrusek@whitelawpllc.com        Board of Education
E: danielsturdevant@whitelawpllc.com Defendant
E: discovery@whitelawpllc.com        519 W. Kalamazoo Street
                                     Lansing, Michigan 48843

                                    1
     Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.2 Page 2 of 48




                                          Samuel Sinicropi
                                          Defendant
                                          519 W. Kalamazoo Street
                                          Lansing, Michigan 48843

                                          Yvonne Canul
                                          Defendant
                                          519 W. Kalamazoo Street
                                          Lansing, Michigan 48843

                                          Mark Coscarella
                                          Defendant
                                          519 W. Kalamazoo Street
                                          Lansing, Michigan 48843

                                          Donna Pohl
                                          Defendant
                                          519 W. Kalamazoo Street
                                          Lansing, Michigan 48843

                                          Mary Carlisle
                                          Defendant
                                          519 W. Kalamazoo Street
                                          Lansing, Michigan 48843

                                          Matthew Priebe
                                          Defendant
                                          16927 S. 163rd East Ave.
                                          Bixby, Oklahoma 74008
__________________________________________________________________




                                    2
     Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.3 Page 3 of 48




__________________________________________________________________

                      TABLE OF CONTENTS
__________________________________________________________________

Caption……………………………………………………………………….…......1

Table of Contents………………..…………………………………………………3

Complaint……………………………………………………………………….….4

     I.     Preliminary Statement and General Allegations….…………………4

     II.    Jurisdiction and Venue……………………………………………...23

     III.   Parties and Key Individuals………………………………………...25

     IV.    Causes of Action…………………………………………………….27

     V.     Damages for All Causes of Action..………………………………...44

     VI.    Request for Relief…………………………………………………...46

Jury Demand……………………………………………………………………....48




                                    3
            Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.4 Page 4 of 48




     __________________________________________________________________

                                COMPLAINT
     __________________________________________________________________

           NOW COMES Plaintiff Jane Doe, by and through her attorneys White Law

     PLLC, and hereby alleges and states as follows:


I.         PRELIMINARY STATEMENT AND GENERAL ALLEGTIONS

     1.    On just another school day in May 2018, Plaintiff Jane Doe (“Jane Doe”), a

           minor child at the time, was sexually assaulted by former Lansing Police

           Department Officer Matthew Priebe (“Mr. Priebe”) as he drove her to her aunt’s

           house after she had started to feel ill at school.

     2.    Prior to sexually assaulting Jane Doe, Mr. Priebe, using his position of power as

           a school resource officer at Eastern High School in Lansing, Michigan, had spent

           the 2017-2018 school year attempting to groom Jane Doe in an effort to make

           sexually assaulting her easier.

     3.    As more thoroughly set forth in this Complaint, Mr. Priebe’s grooming included,

           at a minimum, Mr. Priebe video chatting with Jane Doe in a sexually provocative

           manner. In one instance, depicted below, Mr. Priebe is changing out of his

           uniform in what appears to be a Lansing Police Department changing room. Mr.

           Priebe is also depicted showing Jane Doe his tattoos, including one depicting

           what appear to be representation of his children’s feet:




                                                 4
     Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.5 Page 5 of 48




     (Attached as Exhibit 1 – Capture of Video Sent to Jane Doe by Mr. Priebe)

4.   After attempting to groom Jane Doe, in May 2018, at the absolute minimum, Mr.

     Priebe sexually assaulted Jane Doe by forcefully fondling Jane Doe’s inner leg in

     a sexual manner, placing his fingers into a hole in her pants while sexually


                                         5
     Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.6 Page 6 of 48




     assaulting her, and asking her and attempting to make her kiss him as she exited

     his Lansing Police Department patrol vehicle.

5.   Not only was Jane Doe a vulnerable child when sexually assaulted by Mr. Priebe,

     Mr. Priebe further preyed on her weakness due to the illness she was suffering

     that day that caused her to leave school.

6.   Jane Doe was certainly not the first, and may not even be the last, student at

     Eastern High School that was by groomed by, and sexually abused by, Mr. Priebe

     while he was employed as a public safety officer at Eastern High School.

7.   The other Defendants in this matter were at all times in a position to prevent the

     sexual assaults and harassment of Jane Doe, but they either willingly or

     negligently failed to do so.

8.   Defendants Lansing Public Schools (“Defendant Schools”), Lansing Public

     School District Board of Education (“Defendant Board”), and the City of

     Lansing (“Defendant City”) provided Mr. Priebe unfettered access to the Eastern

     High School student body and opportunities to sexually molest, assault, and

     harass its young female students despite knowledge of his sexually deviant and

     unlawful behavior in a position allegedly meant to provide safety to students.

9.   Despite being in a position to prevent Jane Doe’s sexual assault and harassment,

     the Defendants failed Jane Doe and placed her and other minor students in

     harm’s way by continuing to employ Mr. Priebe despite his apparent sexual

     deviancy and improper conduct.


                                         6
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.7 Page 7 of 48




10.   Because of the actions and omissions of the Defendants, Mr. Priebe was able to

      gain Jane Doe’s trust as a public safety officer which he used to forcefully sexually

      assault and harass Jane Doe by groping her, sending her sexually explicit text

      messages, and attempting to kiss her on her face.

11.   Jane Doe now bring this lawsuit seeking justice against the enablers and

      perpetrator of the sexual abuse she suffered and she seeks declaratory, injunctive,

      equitable, and monetary relief as a result of the injuries she sustained from Mr.

      Priebe and the other named defendants in this matter.



      JANE DOE BEGINS TO ATTEND EASTERN HIGH SCHOOL

12.   Jane Doe began attending Eastern High School in the Fall of 2017 after attending

      Sexton High School the previous year.

13.   Jane Doe first met Mr. Priebe during the fall semester of 2017 through

      Defendant Mary Carlisle (“Ms. Carlisle”), another public safety officer employed

      at Eastern High School.

14.   Jane Doe’s first memory of meeting Mr. Priebe was during the fall semester in

      2017. Jane Doe was not working well with her computer class teacher and was

      sent to see Mr. Priebe in his office in Eastern High School.

15.   While in Mr. Priebe’s office, Jane Doe would talk to Mr. Priebe and do her school

      work.

16.   Continuing through the fall semester in 2017, Jane Doe would see Mr. Priebe in


                                            7
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.8 Page 8 of 48




      his office when she was in trouble.

17.   At some point during the 2017-2018 school year, Jane Doe began seeing Mr.

      Priebe more often around Eastern High School’s campus.

18.   Jane Doe started seeing Mr. Priebe walk around during her lunch hour at school

      and they began interacting more often.

19.   As the school year continued, Jane Doe began spending time with her friends

      and Mr. Priebe in his office at Eastern High School.

20.   During these times, Jane Doe would be in the office with two to three of her

      female friends and sometimes other people would also be in his office during the

      school day.

21.   Jane Doe also began going to Mr. Priebe’s office during her library class during

      the 2017-2018 school year.

22.   Mr. Priebe not only allowed, but encouraged that, his office to be used as a “hang

      out” spot for students, and in particular, young female students.

23.   It was known amongst teachers, paraprofessionals, and administrators at Eastern

      High School that a number of young female students were consistently spending

      inappropriate amounts of time with Mr. Priebe in his office during school hours.

24.   Defendants took no action to prevent Mr. Priebe from sexually assaulting

      Eastern High School students.

25.   Ms. Carlisle, while employed by Defendant Schools and Defendant Board, wore

      a uniform and acted as a security guard to the best of Jane Doe’s knowledge.


                                            8
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.9 Page 9 of 48




26.   Ms. Carlisle’s office was located directly next to Mr. Priebe’s office.

27.   Ms. Carlisle’s office was positioned so close to Mr. Priebe’s office that she knew

      about the demographic of students that spent significant amounts of time in Mr.

      Priebe’s office.

28.   Further, Ms. Carlisle would occasionally come into Mr. Priebe’s office and

      engage in conversation with him and the young female students that were present

      in his office, including Jane Doe.

29.   On at least one occasion, a math teacher came into Mr. Priebe’s office and asked

      the female students present what they were all doing in Mr. Priebe’s office.

30.   On another occasion, Ms. Carlisle informed Jane Doe that the previously

      discussed math teacher had asked Ms. Carlisle why there were so many young

      girls that were always in Mr. Priebe’s office and other similar questions.

31.   Ms. Carlisle has admitted that she herself had to ask multiple students to leave

      Mr. Priebe’s office during the school year because they were missing classes.

32.   Ms. Carlisle has admitted that she has had at least two interactions with Mr.

      Priebe outside of class, once when Mr. Priebe picked her up from home and

      drove her back, and once when she met Mr. Priebe and another woman at

      Leroy’s Bar in Lansing, Michigan. She has stated that she also went to Corey’s

      Bar in Lansing, Michigan with Mr. Priebe.

33.   Eastern High School Teacher Robyne Murray (“Ms. Murray”) has stated that she

      had to tell students to leave Mr. Priebe’s office because they should have been in


                                            9
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.10 Page 10 of 48




      class prior to May 30, 2018.

34.   Prior to May 30, 2018, Ms. Murray reported to Principal Donna Pohl that there

      was an issue with students “hanging out” in Mr. Priebe’s office.

35.   Jane Doe had originally met Ms. Carlisle after starting at Eastern High School in

      2017.

36.   Jane Doe met Ms. Carlisle during lunch one day and Ms. Carlisle would come to

      act as a mentor and even as a friend to Jane Doe.

37.   It was Ms. Carlisle that would take Jane Doe to Mr. Priebe’s office originally and

      when she was in trouble thereafter.

38.   The relationship fostered by Ms. Carlisle with Jane Doe would ultimately shift to

      such a level that Jane Doe now recognizes that it was too close, too involved,

      and unprofessional.

39.   Jane Doe trusted Ms. Carlisle, but Ms. Carlisle failed to protect her and abused

      the trust enshrined in her.



      MR. PRIEBE GROOMS JANE DOE IN PREPARATION FOR HIS
                    FUTURE SEXUAL ASSAULT

40.   Mr. Priebe’s grooming behavior towards Jane Doe escalated over the 2017-2018

      school year.

41.   Mr. Priebe began seeing Jane Doe more and more often in his office.

42.   Mr. Priebe used multiple social media accounts to contact, interact with, and



                                            10
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.11 Page 11 of 48




      groom students at Eastern High School.

43.   Mr. Priebe began “following” Jane Doe on the social media platform Instagram.

44.   Mr.   Priebe    maintained   an   Instagram   account    under   the   name

      “bhad_bitch_preebe.”

45.   Mr. Priebe used the “bhad_bitch_preebe” Instagram account to follow and

      interact with students.

46.   The “bad_bitch_priebe” account was known amongst the Eastern High School

      student body.

47.   Mr. Priebe used the “bhad_bitch_preebe” Instagram account to make

      inappropriate and unprofessional posts for children to see. One example is

      below:




                                        11
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.12 Page 12 of 48




      (Attached as Exhibit 2 – Capture of Video Posted to Instagram by Mr. Priebe)

48.   Mr. Priebe encouraged and allowed many children to follow the

      “bhad_bitch_preebe” Instagram account.

49.   Mr. Priebe also posted other images of him in his Lansing Police Department

      vehicle putting his middle finger up, similar to Exhibit 2, on the

      “bhad_bitch_preebe” Instagram account.

50.   On one occasion, Jane Doe, still a minor, posted a picture on Instagram of her

      wearing a swimsuit while tubing.

51.   Mr. Priebe, utilizing his “bhad_bitch_preebe” Instagram account, commented

      “heart eye emojis” on the picture posted by Jane Doe. The emojis posted by Mr.

      Priebe on the photograph were similar to the following:




52.   At various times, Mr. Priebe told numerous girls to not tell anyone about the

      “bhad_bitch_preebe” Instagram account because he was married with young

      children and he did not want his wife to find out about the account.

53.   Upon information and belief, Mr. Priebe deleted the “bhad_bitch_preebe”

      Instagram account on the day that Jane Doe disclosed her sexual assault to

      Eastern High School administrators.




                                         12
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.13 Page 13 of 48




54.   Mr. Priebe also used the social media platform Snapchat to interact with, and

      groom, children.

55.   During the 2017-2018 school year, Mr. Priebe added Jane Doe as a friend on

      Snapchat and attempted to communicate with her. Jane Doe deleted Mr. Priebe

      from her Snapchat account.

56.   Additionally, Mr. Priebe used the video call service FaceTime to communicate

      with Jane Doe and groom her before sexually abusing her on May 30, 2018.

57.   The manner in which Mr. Priebe acquired Jane Doe’s phone number once again

      shows how he abused his position of power to groom and eventually sexually

      assault Jane Doe and other children at Eastern High School.

58.   Jane Doe was in Mr. Priebe’s office one day during the 2017-2018 school year.

59.   Mr. Priebe approached the desk that Jane Doe was sitting at and asked her to call

      a phone number that was on a card on his desk to figure out whose phone

      number it was.

60.   The card did not have a name printed on it.

61.   Mr. Priebe tricked Jane Doe into calling the number, which ultimately proved to

      be Mr. Priebe’s cell phone number.

62.   When Jane Doe called Mr. Priebe’s phone number, he acquired her cell phone

      number against her will.

63.   Thereafter, Mr. Priebe would FaceTime (video call) Jane Doe to talk about

      different topics.


                                           13
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.14 Page 14 of 48




64.   On one occasion, Mr. Priebe called Jane Doe on FaceTime and showed her a

      large amount of cash, which may have been evidence collected by the Lansing

      Police Department.

65.   On another occasion, Mr. Priebe called Jane Doe on FaceTime and showed her

      a room with firearms all over its walls. Jane Doe believes that this room was

      either the Lansing Police Department armory (or other firearm storage facility)

      or Lansing Police Department’s evidence room.

66.   On another occasion, Mr. Priebe called Jane Doe on FaceTime and appeared to

      be undressing in a Lansing Police Department locker room. He proceeded to

      show her his tattoos and body. Below are screenshots recorded during the

      FaceTime call where Mr. Priebe was exposing himself to Jane Doe:




                                         14
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.15 Page 15 of 48




      (Attached as Exhibits 3, 4, and 1)

67.   The redactions in the screenshots above cover Jane Doe’s face in the FaceTime

      app.

68.   Mr. Priebe would often call Jane Doe using FaceTime from his Lansing Police

      Department vehicle and would never call from his home.

69.   Upon information and belief, Mr. Priebe also kept an amount of marijuana in his

      office at Eastern High School.

70.   Upon information and belief, Mr. Priebe gave marijuana to Eastern High School

      students.

71.   Upon information and belief, a bag containing marijuana, drug paraphernalia,

      and a cigar were found in Mr. Priebe’s printer when searched on or about June

      4, 2018.

72.   Some of the items recovered from Mr. Priebe’s office at Eastern High School

      are pictured below:




                                           15
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.16 Page 16 of 48




73.   Upon information and belief, Mr. Priebe had young female Eastern High School

      students come to his house to babysit his daughter.

74.   During the 2017-2018 school year, Jane Doe was asked by Mr. Priebe to come

      to his house to babysit his daughter, but she declined to do so.

75.   At times, Jane Doe had thoughts that Mr. Priebe was acting inappropriately or

      trying to interact with her too much, but she kept telling herself that he was a

      trusted police officer and that he would not do anything inappropriate to her.

76.   As set forth above, and in other ways, over the course of Jane Doe’s time at

      Eastern High School, Mr. Priebe used his position of power, authority, and trust

      to gain Jane Doe’s trust and groom her for future sexual exploitation.



              MR. PRIEBE SEXUALLY ASSAULTS JANE DOE

77.   May 30, 2020 was just another day at school for Jane Doe when she arrived at

      Eastern High School in the morning. By the end of her day, her education and

      life would be derailed.

78.   During the school day on May 30, 2020, Jane Doe began to feel unwell.

79.   Jane Doe was going to walk to her nearby aunt’s home to rest when she

      encountered Ms. Carlisle.

80.   Ms. Carlisle suggested that Mr. Priebe drive Jane Doe to her aunt’s house.

81.   Jane Doe had not asked anyone to give her a ride to her aunt’s home.

82.   Mr. Priebe agreed with Ms. Carlisle’s suggestion and offered to drive Jane Doe


                                          16
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.17 Page 17 of 48




      to her aunt’s home.

83.   Jane Doe retrieved her belongings from her locker and then went outside to Mr.

      Priebe’s Lansing Police Department vehicle.

84.   Jane Doe’s aunt’s home is not located far from Eastern High School in Lansing,

      Michigan.

85.   Despite Jane Doe’s aunt’s home being close to Eastern High School and a

      straightforward drive, Mr. Priebe took multiple wrong turns and extended the

      time period the drive took significantly.

86.   After multiple wrong turns, Mr. Priebe finally stopped at a red light closer to Jane

      Doe’s aunt’s home.

87.   Mr. Priebe then sexually assaulted Jane Doe while stopped by placing his hand

      on her upper and inner leg in a sexual manner.

88.   Mr. Priebe then slipped his fingers inside of Jane Doe’s pants and made contact

      with her bare skin.

89.   Jane Doe moved Mr. Priebe’s hand off of her thigh and attempted to exit the

      Lansing Police Department vehicle that Mr. Priebe was driving.

90.   As she attempted to leave the vehicle, Mr. Priebe asked Jane Doe to kiss him and

      he attempted to kiss her.

91.   Jane Doe was able to escape the Lansing Police Department vehicle, but

      accidently left her belonging behind in the car because she had to leave quickly.

92.   Following her escape, Jane Doe went to her aunt’s home where she took a


                                           17
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.18 Page 18 of 48




      shower, went to bed for the rest of the day, and contemplated what had

      happened to her.

93.   After the sexual assault occurred, Jane Doe was in shock, embarrassed, confused,

      disappointed, and in disbelief about what Mr. Priebe had done to her.

94.   On May 31, 2018, Jane Doe returned to Eastern High School in the morning.

95.   Jane Doe met with her friend that morning and informed her friend that she was

      going to tell Eastern High School administration about Mr. Priebe.

96.   Jane Doe’s friend asked if Mr. Priebe had tried something with Jane Doe and

      informed Jane Doe that Mr. Priebe had made her sit on his lap and kiss him in

      his office in Eastern High School.

97.   After hearing her friend’s story about being abused by Mr. Priebe, she went to

      Ms. Carlisle to report her own assault.

98.   Ms. Carlisle was a trusted adult and had even become like a friend to Jane Doe

      over the course of the 2017-2018 school year.

99.   Jane Doe reported her assault to Ms. Carlisle and Ms. Carlisle took Jane Doe to

      Eastern High School’s administrative offices. At this point, Ms. Carlisle left the

      area of the administrative offices.

100. Jane Doe was left in the administrative offices for a significant amount of time

      and decided to walk around the school.

101. While walking around, Jane Doe saw Mr. Priebe packing up his personal items

      in his office.


                                            18
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.19 Page 19 of 48




102. Upon information and belief, Ms. Carlisle had told Mr. Priebe about Jane Doe’s

      allegations.

103. Upon information and belief, Ms. Carlisle’s action provided Mr. Priebe the

      opportunity to destroy, delete, and otherwise hide evidence of his grooming

      behavior and sexual assaults.

104. Ms. Carlisle reported that she received a text message from (517) 864-6902, Mr.

      Priebe’s phone number, on May 31, 2018 at 2:58 PM that read “I know you can’t

      talk to me. Thanks for always being cool. You’re great at what you do. That

      wasn’t the place for me.”

105. Jane Doe eventually met with Jaime Gundrum (“Ms. Gundrum”), the Assistant

      Principal at Eastern High School and informed her that Mr. Priebe had sexually

      assaulted her the day before.

106. Even before meeting with Ms. Gundrum, Jane Doe learned that Mr. Priebe had

      deleted the “bhad_bitch_preebe” Instagram account or blocked her from being

      able to access it.

107. If it was not for Jane Doe taking it upon herself to save screenshots of Mr.

      Priebe’s social media posts and FaceTime calls, the evidence of his grooming

      behavior and sexual assaults may have been lost forever.

108. At the time that Mr. Priebe sexually assaulted Jane Doe, he was approximately

      6’6” tall and weighed 300 pounds while Jane Doe was, and still is, a very petite

      girl.


                                         19
     Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.20 Page 20 of 48




109. Jane Doe did not have any sexual or romantic interest in Defendant Priebe

      because she was a high school girl and he was a 30-something-year-old man with

      a wife and children.

110. While Jane Doe may have been the last girl sexually assaulted by Mr. Priebe at

      Eastern High School, she was not the only girl sexually assaulted by him.

111. May 31, 2018 was the last day that Jane Doe attended Eastern High School as

      she felt she was unable to return to the school after being sexually assaulted by

      Mr. Priebe.

112. Jane Doe was denied educational opportunities as a result of the Defendants’

      actions.

113. After May 31, 2018 and to this day, no one from Eastern High School, Defendant

      Schools, or Defendant Board have reached out to Jane Doe regarding the sexual

      assault committed against her.

114. Upon information and belief, Mr. Priebe was allowed to resign from the Lansing

      Police Department on or about June 22, 2018.

115. On or about February 2, 2019, Mr. Priebe was charged with six criminal charges

      by the Livingston County Prosecutor’s Office (after the Ingham County

      Prosecutor’s Office recused itself).

116. In Case No.: 19-684-FY in the 54A District Court, Mr. Priebe was charged with

      the following crimes that occurred from November 2016 to May 2018:

      A.    Count 1 – Criminal Sexual Conduct – Second Degree (Multiple Variables)


                                             20
     Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.21 Page 21 of 48




            contrary to MCL 750.520c, a felony punishable by up to 15 years

            imprisonment.

      B.    Count 2 – Common Law Offenses contrary to MCL 750.505, a felony

            punishable by up to 5 years imprisonment.

      C.    Count 3 – Children – Distributing Sexually Explicit, Visual or Verbal

            Matter contrary to MCL 722.675, a felony punishable by up to 2 years

            imprisonment.

      D.    Count 4 – Attempted Criminal Sexual Conduct – Fourth Degree (Student)

            contrary to MCL 750.520e(1)(f), a misdemeanor punishable by up to 1

            year imprisonment.

      E.    Count 5 – Assault and Battery (against Jane Doe) contrary to MCL

            750.81(1), a misdemeanor punishable by up to 93 days imprisonment.

      F.    Count 6 – Assault and Battery contrary to MCL 750.81(1), a misdemeanor

            punishable by up to 93 days imprisonment.

117. On or about August 12, 2019, Mr. Priebe plead No Contest before the

      Honorable Joyce Draganchuk in the 30th Circuit Court, Case No.: 19-000203-

      FH, to Counts 1, 2, 4, 5, and 6. Count 3 was dismissed by the People as part of

      Mr. Priebe’s plea agreement. (Exhibit 5 – 30th Circuit Court Register of Actions)

118. On or about October 2, 2019, Mr. Priebe was sentenced to 365 days jail with

      credit for 52 days. Id. Mr. Priebe is required to register as a sex offender and

      comply with the Michigan Sex Offenders Registration Act.


                                         21
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.22 Page 22 of 48




119. Upon information and belief, Mr. Priebe currently resides in Oklahoma and is

      required to comply with Oklahoma’s Sex Offender Registration Act. See

      https://sors.doc.state.ok.us/svor/f?p=119:216:::NO:RP,216:O,P216_REG_ID

      :197DF929572F47353DD1E0F10FC32A2A,1.

120. Jane Doe further incorporates and realleges the allegations made in the

      Complaint filed by another of Mr. Priebe’s victims in Doe v. Lansing, City of et al.,

      Case No.: 1:19-cv-01081-HYJ-RSK [Dkt. 1-1 at PageID.9-69.]. (Exhibit 6 –

      Summons and Complaint in 30th Circuit Court Case No.: 19-859-NO)

121. The Jane Doe Plaintiff in Doe v. Lansing, City of et al., Case No.: 1:19-cv-01081-

      HYJ-RSK has alleged, in part, that she was sexually assaulted and harassed by

      Mr. Priebe from September 2015 through May 2017. Id. at PageID.34.

122. This action arises from Defendants’ blatant, callous, and deliberately indifferent

      disregard for Jane Doe’s federal and state rights and Defendants’ deliberately

      indifferent and unreasonable response to a school resource officer’s sexual

      assault, abuse, molestation, and harassment of female students.

123. As a direct and/or proximate result of Defendants’ actions and inactions, Jane

      Doe has suffered and continues to suffer discomfort, sleep deprivation, physical

      illness, anxiety, severe depression, severe emotional distress, shock, humiliation,

      fright, grief, embarrassment, loss of self-esteem, disgrace, loss of familial

      relationships, loss of enjoyment of life, loss of education opportunities, and will

      continue to suffer pain of mind and body, was prevented and will continue to be


                                           22
            Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.23 Page 23 of 48




            prevented from performing her daily activities and obtaining the full enjoyment

            of life, and has sustained and will continue to sustain loss of earnings and earning

            capacity.

      124. Defendants’ deliberate indifference before, during, and after the sexual assault

            and harassment of Jane Doe was in violation of Title IX of the Education

            Amendments of 1972, 20 U.S.C. § 1681 et seq., 42 U.S. C. § 1983, as well as other

            Federal and State laws.

      125. Defendants’ failure to properly supervise Mr. Priebe and their negligence and/or

            gross negligence in continuing to allow Mr. Priebe to work in an environment

            with unfettered access to women and minors was in violation of Michigan law.



II.         JURISDICTION AND VENUE

      126. Jane Doe realleges and incorporates by reference the allegations contained in the

            previous paragraphs.

      127. This action is brought pursuant to Title IX of the Educational Amendments of

            1972, 20 U.S.C. § 1681, et seq., as more fully set forth herein.

      128. This is also an action to redress the deprivation of Jane Doe’s constitutional

            rights under the Fourteenth Amendment of the United States Constitution

            pursuant to 42 U.S.C. § 1983 and under Michigan law.

      129. Subject matter jurisdiction is founded upon 28 U.S.C. § 1331, which gives district

            courts jurisdiction over all civil actions arising under the Constitution, laws, and


                                                 23
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.24 Page 24 of 48




      treaties of the United States.

130. Subject matter jurisdiction is also founded upon 28 U.S.C. § 1343, which gives

      district courts original jurisdiction over any civil actions authorized by law to be

      brought by any person to redress the deprivation, under color of any state law,

      statute, ordinance, regulation, custom or usage, of any right, privilege or

      immunity secured by the Constitution of the United States or by any Act of

      Congress providing for equal rights of citizens or of all persons within the

      jurisdiction of the United States, and any civil action to recover damages or to

      secure equitable relief under any Act of Congress providing for the protection of

      civil rights.

131. Jane Doe further invokes the supplemental jurisdiction of this Court, pursuant

      to 28 U.S.C. § 1367(a) to hear and decide claims arising under state law that are

      so related to the claims within the original jurisdiction of this Court that they

      form part of the same case or controversy.

132. The events giving rise to this lawsuit occurred in Ingham County, Michigan,

      which sits in the Southern Division of the Western District of Michigan.

133. Venue is proper in the United States District Court for the Western District of

      Michigan, pursuant to 28 U.S.C. § 1391(b)(2), in that this is the judicial district in

      which the events giving rise to the claim occurred.




                                            24
             Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.25 Page 25 of 48




III.         PARTIES AND KEY INDIVIDUALS

       134. Jane Doe realleges and incorporates by reference the allegations contained in the

             previous paragraphs.

       135. Jane Doe is a resident of Michigan and was a minor resident of Michigan at the

             time of the abuse.

       136. Upon information and belief, Defendant Priebe was a resident of Michigan at

             the time of the sexual abuse committed against Jane Doe. Defendant Priebe is

             currently a resident of Oklahoma.

       137. Each assault by Mr. Priebe against Jane Doe occurred in the State of Michigan.

       138. Defendant City of Lansing is an incorporated municipality located in the City of

             Lansing, Ingham County, State of Michigan.

       139. Defendant Schools was at all relevant times and continues to be a public school

             system organized and existing under the laws of the state of Michigan.

       140. Defendant Schools receives federal assistance and is therefore subject to Title IX

             of the Educational Amendments of 1972, 20 U.S.C. § 1681(a).

       141. Defendant Samuel Sinicropi (“Mr. Sinicropi”) is the current Superintendent of

             the Lansing School District.

       142. Defendant Yvonne Canul (“Ms. Canul”) was the Superintendent of the Lansing

             School District for all times relevant to this complaint.

       143. Defendant Mark Coscarella (“Mr. Coscarella”) was the Deputy Superintendent

             of Lansing School District for all times relevant to this complaint.


                                                  25
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.26 Page 26 of 48




144. Defendant Donna Pohl (“Ms. Pohl”) was the Principal of Eastern High School

      for all times relevant to this complaint.

145. Defendant Mary Carlisle (“Ms. Carlisle”) was a resource officer at Eastern High

      School for all times relevant to this complaint.

146. Mr. Sinicropi, Ms. Canul, Mr. Cascarella, Ms. Pohl, Ms. Carlisle, and Mr. Priebe

      were all employed by Defendant Schools during all relevant times to this

      Complaint.

147. Defendant Board is the governing body for Eastern High School and Defendant

      Schools.

148. Defendant Board, Defendant Schools, Mr. Sinicropi, Ms. Canul, Mr. Cascarella,

      Ms. Pohl, and Ms. Carlisle shall be referred to collectively as the Lansing School

      District Defendants.

149. At all relevant times, the Lansing School District Defendants and Mr. Priebe

      were acting under color of law, to wit, under color of statutes, ordinances,

      regulations, policies, customs, and usages of the State of Michigan and/or

      Defendant School.

150. Mr. Priebe became employed by and/or an agent of Defendant Schools and/or

      Defendant City beginning in approximately June 2015 until he submitted his

      resignation on or about June 22, 2018.

151. At all relevant times, Mr. Priebe was acting in the scope of his employment or

      agency with Defendant Schools and Defendant City.


                                           26
         Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.27 Page 27 of 48




IV.      CAUSES OF ACTION

         A.      COUNT ONE AS TO THE LANSING SCHOOL DISTRICT
                 DEFENDANTS

                                 VIOLATIONS OF TITLE IX
                                   20 U.S.C. §1681(a), et seq.

  152. Jane Doe realleges and incorporates by reference the allegations contained in the

         previous paragraphs.

  153. Title IX’s statutory language states, “No person in the United States shall on the

         basis of sex, be … subject to discrimination under any education program or

         activity receiving Federal financial assistance ….”1(emphasis added).

  154. Jane Doe is a “person” under the Title IX statutory language.

  155. The Lansing School District Defendants receive federal financial assistance for

         its education program and is therefore subject to the provisions of Title IX of

         the Education Act of 1972, 20 U.S.C. §1681(a), et seq.

  156. The Lansing School District Defendants are required under Title IX to

         investigate allegations of sexual assault, sexual abuse, and sexual harassment.

  157. The U.S. Department of Education’s Office of Civil Rights has explained that

         Title IX covers all programs of a school and extends to sexual harassment and




  1
   U.S. Dept. of Ed., Office of Civil Rights, Dear Colleague Letter: Sexual Violence, April 4, 2011, n.
  11 (“Title IX also protects third parties from sexual harassment or violence in a school’s education
  programs      and      activities.”).   Available     at    https://www2.ed.gov/about/offices/list
  /ocr/letters/colleague-201104.pdf. Last accessed, January 5, 2017.


                                                   27
       Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.28 Page 28 of 48




       assault by employees, students and third parties.2

158. Mr. Priebe’s actions and conduct were carried out under the auspices of Jane

       Doe attending Eastern High School as a student.

159. Mr. Priebe’s conduct and actions of sending explicit pictures to Jane Doe,

       nonconsensual touching of Jane Doe’s body, attempting to kiss Jane Doe, and

       otherwise groping Jane Doe constitutes sex discrimination under Title IX.

160. As established by the United States Supreme Court, the following elements must

       be met in a Title IX Claim: (1) the sexual harassment was so severe, pervasive,

       and objectively offensive that it could be said to deprive the plaintiff of access to

       the educational opportunities or benefits provided by the school; (2) the funding

       recipient had actual knowledge of the sexual harassment; and (3) the funding

       recipient was deliberately indifferent to the harassment. Vance v. Spencer Cty. Pub.

       Sch. Dist., 231 F.3d 253, 258-59 (6th Cir. 2000) (citing Davis v. Monroe Cty. Bd. of

       Educ., 526 U.S. 629; 119 S.Ct. 1661; 143 L.Ed. 2d 839 (1999)).

161. Mr. Priebe’s sexual harassment and assault was so severe, pervasive, and

       objectively offensive that it denied Jane Doe educational opportunities.

162. Jane Doe was unable to complete her required courses, was forced to drop out

       of Eastern High School and has had her future educational endeavors hindered.

163. The Lansing School District Defendants also had knowledge of Mr. Priebe’s


2
 U.S. Dept. of Ed., Office of Civil Rights, Questions and Answers on Title IX and Sexual Violence,
Apr. 29, 2014, at 1, 3, https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf.


                                               28
     Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.29 Page 29 of 48




      sexually deviant behavior and propensities that spanned over a significant period

      of time and that was perpetrated against multiple female victims, even before

      Jane Doe began attending Eastern High School.

164. The Lansing School District Defendants were deliberately indifferent to Mr.

      Priebe’s continued pattern of sexual abuse.

165. The Lansing School District Defendants failed to place guidelines or institute

      any protective measures against Mr. Priebe to protect the female students at

      Eastern High School.

166. The Lansing School District Defendants failed to adequately supervise Mr.

      Priebe or otherwise ensure that there were institutional guidelines to prevent him

      from sexually assaulting students.

167. The Lansing School District Defendants acted with deliberate indifference to

      known acts of sexual assault, abuse, and molestation on its premises by:

      A.    Allowing Mr. Priebe to continue his employment at Eastern High School

            and to continue to have access to females on Eastern High School’s

            campus;

      B.    Failing to properly address the prior allegations as required by Title IX;

      C.    Failing to institute corrective measures to prevent Mr. Priebe from

            violating and sexually abusing other women and students;

      D.    Failing to adequately supervise Mr. Priebe; and

      E.    Failing to protect females on Eastern High School’s campus from Mr.


                                           29
     Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.30 Page 30 of 48




             Priebe’s sexually deviant behavior.

168. The Lansing School District Defendants acted with deliberate indifference

      because their lack of response to the allegations of sexual assault, abuse, and

      molestation was clearly unreasonable in light of the known circumstances of Mr.

      Priebe’s actions with female students and his unrestricted access to female

      students.

169. The Lansing School District Defendants’ failure to promptly and appropriately

      remedy and respond to the sexual assaults and harassment after they received

      notice subjected Jane Doe to further harassment as well as a sexually hostile

      environment—effectively denying her access to educational opportunities at

      Eastern High School.

170. As a direct and/or proximate result of the Lansing School District Defendants’

      actions and/or inactions, Jane Doe has suffered and continues to suffer

      discomfort, sleep deprivation, physical illness, anxiety, severe depression, severe

      emotional distress, shock, humiliation, fright, grief, embarrassment, loss of self-

      esteem, disgrace, loss of familial relationships, loss of enjoyment of life, loss of

      education opportunities, and will continue to suffer pain of mind and body, was

      prevented and will continue to be prevented from performing her daily activities

      and obtaining the full enjoyment of life, and has sustained and will continue to

      sustain loss of earnings and earning capacity.




                                           30
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.31 Page 31 of 48




      B.     COUNT TWO AS TO THE LANSING SCHOOL DISTRICT
             DEFENDANTS

                        VIOLATION OF CIVIL RIGHTS
                              42 U.S.C. § 1983

171. Jane Doe realleges and incorporates by reference the allegations contained in the

      previous paragraphs.

172. Jane Doe, as a female, is a member of a protected class under the Equal

      Protection Clause of the Fourteenth Amendment to the United States

      Constitution.

173. Jane Doe enjoys the constitutionally protected Due Process right to be free from

      the invasion of bodily integrity through sexual assault, abuse, or molestation.

174. At all relevant times, the Lansing School District Defendants and Mr. Priebe

      were acting under color of law, to wit, under color of statutes, ordinances,

      regulations, policies, customs, and usages of the State of Michigan and/or the

      Lansing School District Defendants.

175. The acts as alleged above amount to a violation of these clearly established

      constitutionally protected rights, of which reasonable persons in the Lansing

      School District Defendants’ positions should have known.

176. The Lansing School District Defendants have the ultimate responsibility and

      authority to train and supervise its employees, agents, and/or representatives, in

      the appropriate manner of detecting, reporting, and preventing sexual abuse,

      assault, and molestation and as a matter of acts, custom, policy, and/or practice,


                                          31
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.32 Page 32 of 48




      failed to do so with deliberate indifference.

177. As a matter of custom, policy, and and/or practice, the Lansing School District

      Defendants had and still have the ultimate responsibility and authority to

      investigate complaints against their employees, agents, and representatives from

      all individuals including but not limited to students, visitors, faculty, staff, or

      other employees, agents, and/or representatives.

178. The Lansing School District Defendants failed to do so with deliberate

      indifference.

179. The Lansing School District Defendants had a duty to prevent sexual assault,

      abuse, and molestation on their campus, premises, and during school related

      activities, that duty arising under the above-referenced constitutional rights, as

      well as established rights pursuant to Title IX.

180. Ultimately, the Lansing School District Defendants failed to adequately and

      properly address the complaints of its students and employees or other similarly-

      situated individuals by failing to take any corrective action when they learned of

      Mr. Priebe’s sexually harassing and sexually assaultive behaviors at Eastern High

      School..

181. The Lansing School District Defendants’ failure to adequately address the

      complaints and information about Mr. Priebe led to an unknown number of

      individuals being victimized, sexually assaulted, abused, and molested by Mr.

      Priebe, including Jane Doe.


                                           32
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.33 Page 33 of 48




182. By failing to prevent the aforementioned sexual assault, abuse, and molestation

      upon Jane Doe, and by failing to appropriately respond and address reports of

      Mr. Priebe’s sexual assault, abuse, and molestation, it amounted to deliberate

      indifference, therefore the Lansing School District Defendants are liable to Jane

      Doe pursuant to 42 U.S.C. § 1983.

183. The Lansing School District Defendants are also liable to Jane Doe under 42

      U.S.C. § 1983 for maintaining customs, policies, and practices which deprived

      Jane Doe of rights secured by the Fourteenth Amendment to the United States

      Constitution in violation of 42 U.S.C. § 1983.

184. The Lansing School District Defendants tolerated, authorized and/or permitted

      a custom, policy, practice or procedure of insufficient supervision and failed to

      adequately screen, counsel, or discipline Mr. Priebe, with the result that Mr.

      Priebe was allowed to violate the rights of persons such as Jane Doe.

185. The Lansing School District Defendants’ actions and/or inactions amounted to

      action with a discriminatory purpose against females, including Jane Doe.

186. As a direct and/or proximate result of the Lansing School District Defendants

      actions and/or inactions, Jane Doe has suffered and continues to suffer

      discomfort, sleep deprivation, physical illness, anxiety, severe depression, severe

      emotional distress, shock, humiliation, fright, grief, embarrassment, loss of self-

      esteem, disgrace, loss of familial relationships, loss of enjoyment of life, loss of

      education opportunities, and will continue to suffer pain of mind and body, was


                                           33
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.34 Page 34 of 48




      prevented and will continue to be prevented from performing her daily activities

      and obtaining the full enjoyment of life, and has sustained and will continue to

      sustain loss of earnings and earning capacity.



      C.     COUNT THREE AS TO DEFENDANTS MR. SINICROPI, MS.
             CANUL, MR. COSCARELLA, MS. POHL, MS. CARLISLE, AND
             MR. PRIEBE

                        VIOLATION OF 42 U.S.C. § 1983

187. Jane Doe realleges and incorporates by reference the allegations contained in the

      previous paragraphs.

188. Under the Fourteenth Amendment, Jane Doe had the right as a public school

      student to personal security and bodily integrity and Equal Protection of Laws.

189. Defendants Ms. Canul, Mr. Coscarella, Ms. Pohl, Ms. Carlisle, and Mr. Priebe

      acted in their individual capacities and were state actors acting under the color of

      state law.

190. The Defendants each subjected Jane Doe to violations of her right to personal

      security and bodily integrity and Equal Protection of Laws by failing to

      adequately train and supervise Ms. Pohl, Ms. Carlisle, and Mr. Priebe and

      manifesting deliberate indifference to the ongoing sexual harassment of Jane

      Doe by Mr. Priebe.

191. Defendant Schools had and continue to have unconstitutional customs and

      policies of:


                                           34
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.35 Page 35 of 48




      A.     Failing to investigate evidence misconduct against Defendant Schools’

             students in the nature of violations of their right to personal security and

             bodily integrity; and

      B.     Failing to adequately train and supervise Defendant Schools’ employees

             with regard to maintaining, preserving, and protecting students from

             violations of their right to personal security, bodily integrity, and Equal

             Protection of the Laws.

192. Defendant Schools’ policies and/or practices constituted disparate treatment of

      females and had a disparate impact on female students.

193. Defendants Mr. Sinicropi, Ms. Canul, Mr. Coscarella, Ms. Pohl, Ms. Carlisle, and

      Mr. Priebe are or were at the time of the events within policymakers for the

      purpose of implementing Defendant Schools’ unconstitutional policies and

      customs.

194. As a direct and/or proximate result of the Defendants’ actions and/or inactions,

      Jane Doe has suffered and continues to suffer discomfort, sleep deprivation,

      physical illness, anxiety, severe depression, severe emotional distress, shock,

      humiliation, fright, grief, embarrassment, loss of self-esteem, disgrace, loss of

      familial relationships, loss of enjoyment of life, loss of education opportunities,

      and will continue to suffer pain of mind and body, was prevented and will

      continue to be prevented from performing her daily activities and obtaining the

      full enjoyment of life, and has sustained and will continue to sustain loss of


                                          35
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.36 Page 36 of 48




      earnings and earning capacity.



      D.     COUNT FOUR AS TO THE LANSING SCHOOL DISTRICT
             DEFENDANTS AND CITY OF LANSING

                         MONELL LIABILITY FOR
                    FAILURE TO TRAIN AND SUPERVISE
                             42 U.S.C. § 1983

195. Jane Doe realleges and incorporates by reference the allegations contained in the

      previous paragraphs.

196. The Lansing School District Defendants’ and the City of Lansing were “state

      actors” as part of a federally funded school system.

197. The Lansing School District Defendants’ and the City of Lansing have the

      ultimate responsibility and authority to train and supervise its employees, agents,

      and/or representatives, including Mr. Priebe and all faculty and staff regarding

      their duties toward students, faculty, staff, and visitors.

198. The Lansing School District Defendants and the City of Lansing failed to train

      and supervise its employees, agents, and/or representatives including all faculty

      and staff, regarding the following duties:

      A.     Perceive, report, and stop inappropriate sexual conduct on campus;

      B.     Provide diligent supervision over students and other individuals;

      C.     Report suspected incidents of sexual abuse or sexual assault;

      D.     Ensure the safety of all students, faculty, staff, and visitors to Eastern High



                                            36
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.37 Page 37 of 48




             School’s campus;

      E.     Provide a safe environment for all students, faculty, staff, and visitors to

             Eastern High School’s premises free from sexual harassment; and,

      F.     Properly train faculty and staff to be aware of their individual

             responsibility for creating and maintaining a safe environment.

199. The above list of duties is not exhaustive.

200. The Lansing School District Defendants and the City of Lansing failed to

      adequately train teachers, resource officers, and others regarding the

      aforementioned duties, which led to multiple violations of Jane Doe’s rights.

201. As a result of the Lansing School District Defendants and the City of Lansing’s

      deliberate inaction to properly train and supervise their employees, the Lansing

      School District Defendants and the City of Lansing’s actions amounted to action

      with a discriminatory purpose against females, including Jane Doe.

202. As a result, the Lansing School District Defendants and the City of Lansing

      deprived Jane Doe of rights secured by the Fourteenth Amendment to the

      United States Constitution in violation of 42 U.S.C. § 1983.

203. As a direct and/or proximate result of the Lansing School District Defendants

      and the City of Lansing’s actions and/or inactions, Jane Doe has suffered and

      continues to suffer discomfort, sleep deprivation, physical illness, anxiety, severe

      depression, severe emotional distress, shock, humiliation, fright, grief,

      embarrassment, loss of self-esteem, disgrace, loss of familial relationships, loss


                                           37
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.38 Page 38 of 48




      of enjoyment of life, loss of education opportunities, and will continue to suffer

      pain of mind and body, was prevented and will continue to be prevented from

      performing her daily activities and obtaining the full enjoyment of life, and has

      sustained and will continue to sustain loss of earnings and earning capacity.



      E.     COUNT FIVE AS TO THE LANSING SCHOOL DISTRICT
             DEFENDANTS AND CITY OF LANSING

      VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT
                      M.C.L. 33.2101, et seq.

204. Jane Doe realleges and incorporates by reference the allegations contained in the

      previous paragraphs.

205. The Elliott-Larsen Civil Rights Act (“ELCRA”) prohibits discrimination on the

      basis of sex in educational facilities. M.C.L. 33.2101, et seq.

206. The Lansing School District Defendants and the City of Lansing had duties

      under the ELCRA, including the duty not to discriminate against or harass Jane

      Doe on the basis of sex and not to maintain a sexually hostile environment. Id.

207. Mr. Priebe was the Lansing School District Defendants and the City of Lansing’s

      agent for the purposes of these duties.

208. Mr. Priebe sexually assaulted, abused, and molested Jane Doe in the course of

      his employment, agency, and/or representation of the Lansing School District

      Defendants and City of Lansing.




                                            38
     Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.39 Page 39 of 48




209. The Lansing School District Defendants and City of Lansing were aware or

      should have been aware of Mr. Priebe’s continued pattern of deviant behavior

      prior to May 2018, yet the Lansing School District Defendants and City of

      Lansing continued to permit Mr. Priebe to have unfettered access to females on

      Eastern High School’s campus.

210. A sexually hostile environment was created when Mr. Priebe sexually harassed

      Jane Doe by sending explicit pictures to Jane Doe, committed nonconsensual

      touching of Jane Doe’s body, attempted to kiss Jane Doe, and otherwise groped

      Jane Doe, and constitutes sex discrimination under Title IX.

211. The Lansing School District Defendants, the City of Lansing, and Mr. Priebe

      violated their duty under the ELCRA to not discriminate or harass Jane Doe in

      the ways described above.

212. As such, the Lansing School District Defendants and City of Lansing

      discriminated against Jane Doe based on her sex.

213. As a direct and/or proximate result of the Lansing School District Defendants

      and the City of Lansing’s actions and/or inactions, Jane Doe has suffered and

      continues to suffer discomfort, sleep deprivation, physical illness, anxiety, severe

      depression, severe emotional distress, shock, humiliation, fright, grief,

      embarrassment, loss of self-esteem, disgrace, loss of familial relationships, loss

      of enjoyment of life, loss of education opportunities, and will continue to suffer

      pain of mind and body, was prevented and will continue to be prevented from


                                           39
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.40 Page 40 of 48




      performing her daily activities and obtaining the full enjoyment of life, and has

      sustained and will continue to sustain loss of earnings and earning capacity.



      F.      COUNT SIX AS TO THE LANSING SCHOOL DISTRICT
              DEFENDANTS AND CITY OF LANSING

                               VICARIOUS LIABILITY

214. Jane Doe realleges and incorporates by reference the allegations contained in the

      previous paragraphs.

215. Vicarious liability is indirect responsibility imposed by operation of law where an

      employer is bound to keep its employees within their proper bounds and is

      responsible if it fails to do so.

216. Vicarious liability creates agency between the principal and its agent, so that the

      principal is held to have done what the agent has done.

217. The Lansing School District Defendants and the City of Lansing employed

      and/or held Mr. Priebe out to be their agent and/or representative prior to May

      2018.

218. Mr. Priebe was a police officer with the City of Lansing Police Department and

      a school resource officer with the Lansing School District Defendants.

219. The Lansing School District Defendants and the City of Lansing are vicariously

      liable for the actions of Mr. Priebe as set forth above that were performed during

      the course of his employment, representation, and/or agency with the Lansing



                                          40
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.41 Page 41 of 48




      School District Defendants and the City of Lansing

220. While acting as an employee and/or agent on behalf of the Lansing School

      District Defendants and the City of Lansing, and while performing his duties

      associated with his employment for the Lansing School District Defendants and

      the City of Lansing, Mr. Priebe sexually assaulted, abused, molested, and harassed

      Jane Doe.

221. As a direct and/or proximate result of the Lansing School District Defendants

      and the City of Lansing’s actions and/or inactions, Jane Doe has suffered and

      continues to suffer discomfort, sleep deprivation, physical illness, anxiety, severe

      depression, severe emotional distress, shock, humiliation, fright, grief,

      embarrassment, loss of self-esteem, disgrace, loss of familial relationships, loss

      of enjoyment of life, loss of education opportunities, and will continue to suffer

      pain of mind and body, was prevented and will continue to be prevented from

      performing her daily activities and obtaining the full enjoyment of life, and has

      sustained and will continue to sustain loss of earnings and earning capacity.



      G.     COUNT SEVEN AS TO MR. PRIEBE

                              ASSAULT & BATTERY

222. Jane Doe realleges and incorporates by reference the allegations contained in the

      previous paragraphs.

223. The acts committed by Mr. Priebe against Jane Doe described herein constitute


                                           41
     Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.42 Page 42 of 48




      assault and battery, actionable under the laws of Michigan.

224. Mr. Priebe committed nonconsensual sexual acts, which resulted in harmful or

      offensive contact with the body of Jane Doe.

225. Mr. Priebe committed acts that caused injury to Jane Doe by subjecting her to

      an imminent battery and/or intentional invasions of her rights to be free from

      offensive and harmful contact and such conduct demonstrated that Mr. Priebe

      had a present ability to subject Jane Doe to an immediate, intentional, offensive,

      and harmful touching.

226. Specifically, Mr. Priebe engaged in the nonconsensual touching of Jane Doe’s

      body, attempting to kiss Jane Doe, and otherwise groping Jane Doe.

227. Jane Doe did not consent to any of the contact that was inflicted upon her by

      Mr. Priebe, which caused injury, damage, loss, and/or harm.

228. As a direct and/or proximate result of Mr. Priebe’s actions, Jane Doe has

      suffered and continues to suffer discomfort, sleep deprivation, physical illness,

      anxiety, severe depression, severe emotional distress, shock, humiliation, fright,

      grief, embarrassment, loss of self-esteem, disgrace, loss of familial relationships,

      loss of enjoyment of life, loss of education opportunities, and will continue to

      suffer pain of mind and body, was prevented and will continue to be prevented

      from performing her daily activities and obtaining the full enjoyment of life, and

      has sustained and will continue to sustain loss of earnings and earning capacity.




                                           42
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.43 Page 43 of 48




      H.     COUNT EIGHT AS TO MR. PRIEBE

       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

229. Jane Doe realleges and incorporates by reference the allegations contained in the

      previous paragraphs.

230. Intentional Infliction of Emotional Distress (“IIED”) requires: (1) Extreme and

      Outrageous Conduct; (2) Intent or Recklessness; (3) Causation; and (4) Severe

      Emotional Distress. Roberts v. Auto-Owners Ins. Co., 422 Mich. 594, 602, 374

      N.W.2d 905 (1985); Lewis v. Legrow, 258 Mich. App. 175, 196, 670 N.W.2d 675

      (2003).

231. The defendant’s conduct must be so outrageous and extreme that it went

      “beyond all possible bounds of decency” and would be “regarded as atrocious

      and utterly intolerable in a civilized community.” Linebaugh v. Sheraton Michigan

      Corp., 198 Mich. App. 335, 342, 497 N.W.2d 585 (1993).

232. Mr. Priebe used his authority and position to sexually assault, abuse, and molest

      Jane Doe.

233. During the 2017-2018 school year, Mr. Priebe groomed Jane Doe so that he

      could more easily sexually assault her in the future.

234. In May 2018, Mr. Priebe engaged in the nonconsensual touching of Jane Doe’s

      body, attempting to kiss Jane Doe, and otherwise groping Jane Doe while he held

      a position of authority and trust over Jane Doe.

235. To have a school resource officer use his position of power and authority to take


                                           43
       Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.44 Page 44 of 48




       advantage of a student sexually against her will is utterly intolerable in a civilized

       community.

 236. Mr. Priebe, in committing acts of sexual assault, abuse, and molestation as

       described above, exhibited conduct that is extreme, outrageous, and/or reckless

       in nature.

 237. Mr. Priebe’s conduct has caused and continues to cause Jane Doe to suffer

       emotional and psychological distress.

 238. As a direct and/or proximate result of Mr. Priebe’s outrageous actions, Jane Doe

       has suffered and continues to suffer discomfort, sleep deprivation, physical

       illness, anxiety, severe depression, severe emotional distress, shock, humiliation,

       fright, grief, embarrassment, loss of self-esteem, disgrace, loss of familial

       relationships, loss of enjoyment of life, loss of education opportunities, and will

       continue to suffer pain of mind and body, was prevented and will continue to be

       prevented from performing her daily activities and obtaining the full enjoyment

       of life, and has sustained and will continue to sustain loss of earnings and earning

       capacity.



V.     DAMAGES FOR ALL AFOREMENTIONED CAUSES OF ACTION

 239. Jane Doe realleges and incorporates by reference the allegations contained in the

       previous paragraphs.

 240. As a direct and/or proximate result of Defendants’ actions and/or inactions


                                             44
     Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.45 Page 45 of 48




      stated above, Jane Doe has suffered and continues to suffer discomfort, sleep

      deprivation, physical illness, anxiety, severe depression, severe emotional

      distress, shock, humiliation, fright, grief, embarrassment, loss of self-esteem,

      disgrace, loss of familial relationships, loss of enjoyment of life, loss of education

      opportunities, and will continue to suffer pain of mind and body, was prevented

      and will continue to be prevented from performing her daily activities and

      obtaining the full enjoyment of life, and has sustained and will continue to sustain

      loss of earnings and earning capacity. The conduct, actions, and/or inactions of

      Defendants as alleged in the above stated counts and causes of action constitute

      violations of Jane Doe’s Constitutional and Federal rights, as well as the common

      and/or statutory laws of the State of Michigan, and the United States District

      Court has jurisdiction to hear and adjudicate said claims.

241. In whole or in part, as a result of some or all of the above actions and/or

      inactions of Defendants, Jane Doe has and continues to suffer irreparable harm

      as a result of the violations.

242. The amount in controversy for Jane Doe exceeds the jurisdictional minimum of

      $75,000.00.




                                            45
        Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.46 Page 46 of 48




VI.      REQUEST FOR RELIEF

         WHEREFORE, Jane Doe requests this Court and the finder of fact to enter a

  Judgment in Jane Doe’s favor against all named Defendants on all counts and claims as

  indicated above in an amount consistent with the proofs of trial, and seeks against

  Defendants all appropriate damages arising out of law, equity, and fact for each or all

  of the above counts where applicable and hereby requests that the trier of fact, be it

  judge or jury, award Jane Doe all applicable damages, including but not limited to

  compensatory, special, exemplary, and/or punitive damages, in whatever amount Jane

  Doe is entitled, and all other relief arising out of law, equity, and fact, also including but

  not limited to:

         A.     Compensatory damages in an amount to be determined as fair and just

                under the circumstances by the trier of fact including, but not limited to

                medical expenses, loss of earnings, mental anguish, anxiety, humiliation,

                and embarrassment, violation of Jane Doe’s Constitutional, Federal, and

                State rights, loss of social pleasure and enjoyment, and other damages to

                be proved;

         B.     Punitive and/or exemplary damages in an amount to be determined as

                reasonable or just by the trier of fact;

         C.     Reasonable attorney fees, interest, and costs; and,

         D.     Other declaratory, equitable, and/or injunctive relief, including but not

                limited to implementation of institutional reform and measures of


                                               46
    Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.47 Page 47 of 48




          accountability to ensure the safety and protection of females and other

          individuals as appears to be reasonable and just.



                           Respectfully Submitted,



Dated: 10/21/2020             /s/ Alexander S. Rusek_____________________
                              H. James White (P56946)
                              Alexander S. Rusek (P77581)
                              Daniel J. Sturdevant (P82936)
                              White Law PLLC
                              Attorneys for Plaintiffs
                              2549 Jolly Road, Suite 340
                              Okemos, Michigan 48864
                              Ph.: (517) 316-1195
                              Fax: (517) 316-1197
                              W: www.whitelawpllc.com
                              E: jameswhite@whitelawpllc.com
                              E: alexrusek@whitelawpllc.com
                              E: danielsturdevant@whitelawpllc.com
                              E: discovery@whitelawpllc.com




                                       47
      Case 1:20-cv-01006 ECF No. 1 filed 10/21/20 PageID.48 Page 48 of 48




__________________________________________________________________

                          JURY DEMAND
__________________________________________________________________

      NOW COMES the Plaintiff, by and through her attorneys White Law PLLC,

and hereby demands a trial by jury on all claims set forth above.



                              Respectfully Submitted,



Dated: 10/21/2020                /s/ Alexander S. Rusek_____________________
                                 H. James White (P56946)
                                 Alexander S. Rusek (P77581)
                                 Daniel J. Sturdevant (P82936)
                                 White Law PLLC
                                 Attorneys for Plaintiffs
                                 2549 Jolly Road, Suite 340
                                 Okemos, Michigan 48864
                                 Ph.: (517) 316-1195
                                 Fax: (517) 316-1197
                                 W: www.whitelawpllc.com
                                 E: jameswhite@whitelawpllc.com
                                 E: alexrusek@whitelawpllc.com
                                 E: danielsturdevant@whitelawpllc.com
                                 E: discovery@whitelawpllc.com




                                          48
